Citation Nr: 0620462	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-37 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines.


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) compensation benefits.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs











INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Manila, 
Republic of the Philippines, which determined that the 
appellant was not entitled to VA compensation benefits 
because he did not have the required military service.  The 
appellant perfected an appeal of that determination.  

Despite the fact that denial letters have been issued to the 
appellant based on this same claim since 1991, and no new and 
material evidence has been submitted, the RO examined the 
pending claim on the merits and reverified military service. 
The Board will now do the same in an effort to provide a 
comprehensive analysis for the appellant.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The National Personnel Records Center (NPRC) has 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.



CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
upon qualifying service of the appellant have not been met.  
38 U.S.C.A. §§ 101(2), 107(b), 1310, 1541; 38 C.F.R. §§ 
3.1(d), 3.40, 3.41, 3.203.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The only issue before the Board is whether the 
appellant had qualifying service for the benefits sought.  
The record includes service department verification of the 
appellant's service.  Because qualifying service and how it 
may be established are outlined in statute and regulation and 
because service department certifications of service are 
binding, the Board's review is limited to interpretation of 
the pertinent law and regulations.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).

Regardless, the appellant has been specifically advised that 
documentary evidence provided by agencies of the Philippine 
Government do not satisfy the requirements of the governing 
laws and regulations.  He has repeatedly been informed that 
the U.S. service department is the sole arbiter of qualifying 
service.  All known available evidence has been collected for 
review and the appellant does not argue that there remains 
any outstanding evidence which has not been collected for 
review.  The Board finds that VCAA, if it were applicable, is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent that the appellant may not have been provided 
VCAA notice with respect to downstream issues in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
in the absence of evidence of qualifying service for VA 
benefits, any failure to provide such notice must be harmless 
error.

Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term 
"veteran" means a person who served in the active military, 
naval or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service before 
July 1, 1946, in the Organized Military Forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the Military Order of the President, dated 
July 26, 1941, including, among such military forces, 
organized guerilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific area, or other competent authority 
in the Army of the United States, shall be deemed to have 
been active military, naval or air service for only certain 
specified purposes.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40, 
3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by a claimant, such as a DD Form 214, Certificate of Release 
or Discharge from active duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1)  The evidence is a document issued by the U.S. service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA, the document is genuine, and the information 
contained therein is accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerilla.  The Court has held that "VA is 
prohibited from finding, on any basis other than a U.S. 
service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U. S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
In addition, "service department findings are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Id.; Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

In the instant case, the appellant filed his claim with VA 
for pension or compensation in 2002, well over 50 years after 
he claims to have been separated from active military 
service.  In support of his claim for VA benefits, and in an 
effort to establish recognized military service, the 
appellant repeatedly submitted a series of documents.  He has 
submitted multiple copies of an Affidavit for Philippine Army 
Personnel, created in December 1973, which purports to 
demonstrate induction into the civilian guerrilla unit in 
July 1942.  The appellant also submitted a document, created 
in February 1946 by the General Headquarters of the Armed 
Forces of the Philippines, Office of Adjutant General, 
suggesting that he was inducted into service in January 1943 
with eventual separation in February 1946.  The appellant and 
several fellow servicemen have also submitted multiple 
written statements attesting to the belief that the appellant 
had qualifying military service.  Most significantly perhaps, 
the appellant had submitted a 1952 VA letter verifying his 
active service in World War II with the 14th Infantry 
Regiment.  A November 1953 NPRC decision, however, revoked 
this status, and subsequent NPRC responses have confirmed the 
revocation.

In attempting to reopen his claim, the appellant submitted an 
April 10, 2002, letter from NPRC.  Attached was a National 
Archives From indicating that the appellant was inducted in 
the Army of the United States on July 28, 1942, and honorably 
discharged on March 30, 1947.  These records were forwarded 
by the RO to NPRC.  NPRC was asked to issue another 
certification or determination that would verify or suspend 
the previous negative certification.  NPRC responded again 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

Because it has not been established that the appellant is a 
"veteran" for VA purposes, and because there is no 
additional pertinent information to dispute the service 
department findings, the appellant may not be recognized as a 
veteran for VA benefit purposes.  The U.S. service department 
has certified that the appellant had no recognized service 
with the Philippine Commonwealth Army or recognized guerillas 
in the service of the United States Armed Forces.  The 
appellant's documentary evidence, originating from Philippine 
Government agencies, do not satisfy the requirements of 
establishing requisite military service to be recognized as a 
"veteran" for VA benefits.  The findings of the U.S. 
service department verifying an individual's service are 
binding on VA for purposes of establishing service in the U. 
S. Armed Forces.  Venturella v. Gober, 10 Vet. App. 340 
(1997).  Based on these facts, the appellant does not have 
the requisite service to qualify him for VA benefits.  There 
is no legal basis for considering any of his subordinate 
claims for VA benefits.


ORDER

Entitlement to basic eligibility for VA benefits is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


